             Case MDL No. 3010 Document 84 Filed 05/27/21 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

 IN RE: DIGITAL ADVERTISING ANTITRUST                         MDL No. 3010
 LITIGATION




               PLAINTIFF STATES’ WITHDRAWAL OF FILING DKT. 70

       Plaintiff States would like to bring to the Panel’s attention that Dkt. 70 filed May 26,

2021 was filed in error. Please refer to Dkt. 71 for the correct filing.

Dated: May 27, 2021                                Respectfully submitted,

FOR PLAINTIFF STATE OF TEXAS:

/s/ W. Mark Lanier                                 /s/ Ashley Keller
W. Mark Lanier (lead counsel)                      Ashley Keller (admitted pro hac vice)
Mark.Lanier@LanierLawFirm.com                      ack@kellerlenkner.com
                                                   Brooke Smith (admitted pro hac vice)
                                                   brooke.smith@kellerlenkner.com
                                                   Jason A. Zweig (admitted pro hac vice)
                                                   jaz@kellerlenkner.com
Alex J. Brown                                      KELLER LENKNER LLC
Alex.Brown@LanierLawFirm.com                       150 N. Riverside Plaza, Suite 4270
Zeke DeRose III                                    Chicago, Illinois 60606
Zeke.DeRose@LanierLawFirm.com                      (312) 741-5220
THE LANIER LAW FIRM, P.C.
10940 W. Sam Houston Parkway N. Suite 100          /s/ Warren Postman
Houston, Texas 77064                               Warren Postman (admitted pro hac vice)
Telephone: (713) 659-5200                          wdp@kellerlenkner.com
Facsimile: (713) 659-2204                          KELLER LENKNER LLC
                                                   1300 I Street, N.W., Suite 400E
                                                   Washington, D.C. 20005
                                                   (202) 749-8334
           Case MDL No. 3010 Document 84 Filed 05/27/21 Page 2 of 2




/s/ Ken Paxton                                     /s/ David Ashton
Ken Paxton,* Attorney General of Texas             David Ashton, Assistant Attorney General
Kenneth.paxton@oag.texas.gov                       Antitrust Division
/s/ Brent Webster                                  Texas Bar No. 24031828
Brent Webster, * First Assistant Attorney          David.Ashton@oag.texas.gov
General of Texas                                   Kim Van Winkle,* Chief, Antitrust Division
Brent.Webster@oag.texas.gov                        Kim.VanWinkle@oag.texas.gov
/s/ Grant Dorfman                                  Bret Fulkerson, Deputy Chief, Antitrust Division
Grant Dorfman, Deputy First Assistant              Bret.Fulkerson@oag.texas.gov
Attorney General                                   Nicholas G. Grimmer,* Assistant Attorney
Grant.Dorfman@oag.texas.gov                        General, Antitrust Division
/s/ Aaron Reitz                                    Nick.Grimmer@oag.texas.gov
Aaron Reitz,* Deputy Attorney General for          Trevor Young,* Assistant Attorney General,
Legal Strategy                                     Antitrust Division
Aaron.Reitz@oag.texas.gov                          Trevor.Young@oag.texas.gov
                                                   Eric Hudson, Assistant Attorney General, Special
/s/ Shawn Cowles                                   Litigation Division
Shawn E. Cowles,* Deputy Attorney                  Eric.Hudson@oag.texas.gov
General for Civil Litigation
Shawn.Cowles@oag.texas.gov                         Paul Singer* Senior Counsel for Public
                                                   Protection
/s/ Nanette DiNunzio                               Paul.Singer@oag.texas.org
Nanette DiNunzio,* Associate Deputy Attorney       Christopher Hilton, Deputy Chief, General
General for Civil Litigation                       Litigation Division
Nanette.Dinunzio@oag.texas.gov                     Christopher.Hilton@oag.texas.gov
                                                   Matthew Bohuslav, Assistant Attorney General,
                                                   General Litigation Division
                                                   Matthew.Bohuslav@oag.texas.gov
                                                   Ralph Molina, Assistant Attorney General,
                                                   General Litigation Division
                                                   Ralph.Molina@oag.texas.gov

                                                   OFFICE OF THE ATTORNEY GENERAL OF
                                                   TEXAS
                                                   P.O. Box 12548 (MC059)
                                                   Austin, TX 78711-2548
                                                   (512) 936-1414

                                                   * Applications for pro hac vice forthcoming

                                                   Attorneys for Plaintiff State of Texas




                                               2
